DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on August 11th, 2022 has been acknowledged.  By this amendment, claims 1 and 3-5 have been amended and claims 2 and 19-20 have been cancelled.  Accordingly, claims 1 and 3-18 are pending in the present application in which claim 1 is in independent form.  Newly submitted IDS filed on August 11th, 2022 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (U.S. Pub. 2010/0317132) in view of Chang et al. (U.S. Pub. 2014/0334768), both of record.
In re claim 1, Rogers discloses a method comprising: bonding a plurality of die (GaN LED devices) from a source wafer (8501, 8601, 8701) onto an intermediate handle wafer 8503 comprising a substrate coated with an adhesive layer (note that, Rogers suggested a thin polymer adhesive layer such as PDMS, SU-8, polyimide, BCB, sol-gen silica can be used for bonding, see paragraphs [0464], [0487], [0493]) to create an intermediate handle wafer structure 8503 including the die (GaN LED device) (see paragraphs [0525]-[0527] and fig. 85); micro-transfer printing the intermediate handle wafer structure die-down onto a target wafer (a device substrate) and removing the substrate and the adhesive layer of the intermediate handle wafer, leaving the die bonded to the target substrate (a device substrate) (see paragraph [0527] and marked-up version of fig. 85 below).
Rogers further discloses the bonding comprises plasma-activating at least one of bonding surfaces of the plurality of die or a bonding surface of the target wafer (see paragraphs [0021], [0290], note that, Rogers discloses plasma-activating a bonding surface of the target wafer by exposure conditions (e.g., chemically inert) (see paragraph [0021]) and anneal at 175°C for 60 minutes under N2 ambient (see paragraph [0290]).



    PNG
    media_image1.png
    779
    744
    media_image1.png
    Greyscale

As noted above, Rogers discloses that the bonding technique and the micro-transfer printing are interchanged such that the plurality of die are bonded on an intermediate handle wafer and the intermediate handle wafer is micro-transfer printed onto the target wafer.
Thus, Rogers is silent to that transferring, by micro-transfer printing, a plurality of die from a source wafer onto an intermediate handle wafer and bonding the intermediate handle wafer structure die-down onto a target wafer.
However, Chang discloses that both methods micro-transfer printing and bonding techniques can be equally used for transferring the plurality of die from a wafer onto a target substrate (see paragraphs [0046]-[0051] figs. 6A-6B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to adapt the technique as taught by Chang into the method of Rogers in order to first transferring by micro-transfer printing the plurality of die from a source wafer on an intermediate handle wafer and then bonding the intermediate handle wafer structure die-down onto a target wafer because Chang suggested that both techniques can be equally used for mounting the die to the handle wafer.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Thus, in view of the above, since Chang discloses that that either micro-transfer printing or bonding techniques can be equally used for bonding the intermediate handle wafer structure die-down onto a target wafer and Rogers discloses plasma-activating at least one of bonding surfaces of the plurality of die or a bonding surface of the target wafer, the placing the intermediate handle wafer structure die-down onto the target wafer would inherently causes a formation of an initial bond between the plurality of die and the target wafer in order to enhance adhesion between the plurality of die and the target wafer.
In re claim 3, as applied to claim 1 above, Rogers in combination with Chang discloses wherein bonding the intermediate handle wafer structure die-down onto the target wafer further comprises aligning the intermediate handle wafer structure with the target wafer prior to causing initial bond formation (see paragraph [0214] of Rogers).
In re claim 4, as applied to claim 1 above, Rogers in combination with Chang discloses wherein bonding the intermediate handle wafer structure die-down onto the target wafer further comprises annealing the initial bond by application of heat and pressure (see paragraphs [0021], [0290] of Rogers).
In re claim 5, as applied to claim 1 above, Rogers in combination with Chang discloses wherein bonding the intermediate handle wafer structure die-down onto the target wafer further comprises vacuum-assisted wafer-to-wafer bonding (see paragraph [0222] of Rogers).
In re claim 6, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the method further comprising forming the die in the source wafer by selectively etching a lift-off layer formed in the source wafer between a substrate layer and a layer comprising the die (see paragraph [0469] of Rogers).
In re claim 12, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the die comprise a plurality of layers of material, at least one of the layers differing from a material of the target wafer (see paragraphs [0007], [0009], [0460], [0470], [0527] of Rogers).
In re claim 14, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the adhesive layer comprises at least one of an epoxy or a photoresist (see paragraphs [0058], [0464], [0487], [0493] of Rogers).
In re claim 15, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the substrate and adhesive layer of the intermediate handle wafer are removed by wet etching (see paragraphs [0024], [0475], [0502] of Rogers).
In re claim 16, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the method further comprising patterning the target wafer prior to bonding the intermediate handle wafer structure die-down onto a target wafer (see paragraph [0527] and fig. 85 of Rogers).
In re claim 17, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the method further comprising patterning the die after bonding the intermediate handle wafer structure die-down onto a target wafer and removing the substrate and adhesive layer of the intermediate handle wafer (see paragraph [0527] and fig. 85 of Rogers).
In re claim 18, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the die have a smallest lateral dimensions of less than 100 µm (see paragraph [0509] of Rogers).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (U.S. Pub. 2010/0317132) in view of Chang et al. (U.S. Pub. 2014/0334768), as applied to claim 1 above, and further in view of Xie (U.S. Pub. 2019/0057957), all of record.
In re claim 13, as applied to claim 1 above, Rogers and Chang disclose wherein the die comprise one or more compound semiconductor materials (see paragraph [0527] of Rogers) but is silent to wherein the target wafer is a silicon-on-insulator wafer.
However, Xie discloses in a same field of endeavor, a method for forming a semiconductor structure, including, inter-alia, wherein the target wafer is a silicon-on-insulator wafer (see paragraph [0029]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Xie into the technique for forming the semiconductor structure of Rogers in order to utilize a silicon-on-insulator wafer as the target wafer because the silicon-on-insulator wafer is well-known in the art for commonly used substrate for large printed circuits.
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed August 11th, 2022 have been fully considered but they are not persuasive. 
With respect to independent claim 1, Applicant contends that the Examiner improperly reads claim limitations into Rogers that are not in fact in Rogers’ disclosure.  Applicant argues that Rogers does not disclose bonding a plurality of die from a source wafer onto an intermediate handle wafer and micro-transfer printing the intermediate handle wafer structure die-down onto a target wafer.  Applicant states that these distinctions illustrate that micro-transfer printing and bonding cannot be viewed as simply interchangeable.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because Rogers specifically discloses in paragraph [0527] and fig. 85 that a sapphire growth substrate 8501 is provided and a GAN multilayer 8502 is grown on the sapphire growth substrate 8501 for forming an array of GaN LED devices on the sapphire growth substrate 8501.  Thus, the sapphire growth substrate 8501 containing the array of GaN LED devices constitutes the source wafer containing a plurality of die.
Subsequently, Rogers discloses bonding the source wafer containing the plurality of die onto an intermediate handle wafer 8503 coated with an adhesive to create an intermediate handle wafer structure 8503 including the plurality of die 8505 (GaN LED devices) (see paragraph [0527] and fig. 85).  Next, Rogers discloses transferring by a contact printing method which is equivalent to a micro-transfer printing method the intermediate handle wafer structure 8503 die-down onto a target wafer (device substrate) and removing the substrate and the adhesive layer from the intermediate handle wafer, leaving the die bonded to the target wafer (see paragraph [0527] and marked-up version of fig. 85 below).

    PNG
    media_image2.png
    715
    810
    media_image2.png
    Greyscale

As noted above, Rogers discloses that the bonding technique and the micro-transfer printing are interchanged such that the plurality of die are bonded on an intermediate handle wafer and the intermediate handle wafer is micro-transfer printed onto the target wafer.
It is respectfully submitted that Applicant argues against the references individually whereas the rejection is a combination of Rogers in view of Chang, it is respectfully submitted that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, although Rogers is silent to transferring, by micro-transfer printing, a plurality of die from a source wafer onto an intermediate handle wafer and bonding the intermediate handle wafer structure die-down onto a target wafer.
However, Chang discloses that both methods of micro-transfer printing and bonding techniques can be equally used for transferring the plurality of die from a wafer onto a target substrate (see paragraphs [0046]-[0051] figs. 6A-6B).

    PNG
    media_image3.png
    629
    473
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    723
    469
    media_image4.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to adapt the technique as taught by Chang into the method of Rogers in order to first transferring by micro-transfer printing the plurality of die from a source wafer on an intermediate handle wafer and then bonding the intermediate handle wafer structure die-down onto a target wafer because Chang suggested that it is well-known in the art that both techniques can be equally used for transferring the dies to the handle wafer.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Applicant further contends that claim 1 is further distinguished from the cited art requiring the steps of “plasma-activating at least one of bonding surfaces of the plurality of die or a bonding surface of the target wafer, and placing the intermediate handle wafer structure die-down onto the target wafer to cause formation of an initial bond between the plurality of die and the target wafer”.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because Rogers further discloses plasma-activating at least one of bonding surfaces of the plurality of die or a bonding surface of the target wafer (see paragraphs [0021], [0290]), note that, Rogers discloses plasma-activating a bonding surface of the target wafer by exposure conditions (e.g., chemically inert) (see paragraph [0021]) and anneal at 175°C for 60 minutes under N2 ambient (see paragraph [0290]).
Thus, in view of the above, since Chang discloses that that either micro-transfer printing or bonding techniques can be equally used for bonding the intermediate handle wafer structure die-down onto a target wafer and Rogers discloses plasma-activating at least one of bonding surfaces of the plurality of die or a bonding surface of the target wafer, the placing the intermediate handle wafer structure die-down onto the target wafer would inherently causes a formation of an initial bond between the plurality of die and the target wafer in order to enhance adhesion between the plurality of die and the target wafer.
For these reasons, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lambert et al.		U.S. Pub. 2016/0133496	May 12, 2016.
Val				U.S. Patent 8,546,190	Oct. 1, 2013.
Jeon et al.			U.S. Pub. 2013/0149817	Jun. 13, 2013.
Kerber			U.S. Patent 7,772,039	Aug. 10, 2010.
Yamagata			U.S. Patent 7,214,567	May 8, 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892